NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3215
                                       ___________

                                  JOSEPH P. MOFFITT,
                                                          Appellant

                                             v.


    PHILLIP FARR; WILLIAM WEIDNER; JOHN M. BURKE; FRANK P. GALICKI;
         WILLIAM PREBOLA; HOLLY ARNOLD; ROBERT J. PARRY, III;
                           WILLIAM SWILLEY
                            ________________
                       Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 3-19-cv-00899)
                       District Judge: Honorable Jennifer P. Wilson
                                    ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                     July 7, 2021

                Before: AMBRO, JORDAN, and BIBAS, Circuit Judges

                             (Opinion filed: August 3, 2021)
                                     ___________

                                        OPINION*
                                       ___________
AMBRO, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Joseph P. Moffitt was an elementary school principal with the Tunkhannock Area

School District. In September 2016 the School District fired him for two driving-under-

the-influence incidents. After losing his appeals with the Pennsylvania Secretary of

Education and the Commonwealth Court of Pennsylvania, Moffitt filed this federal

lawsuit claiming violations of his constitutional rights. Because the issues he raises were

already decided by a state court and are thus barred by the issue preclusion doctrine, we

affirm the District Court’s dismissal of his complaint.

                                              I.

       Moffitt received several hearings before his termination. First, the School District

held a pre-disciplinary hearing where he was represented by counsel. Moffitt v.

Tunkhannock Area Sch. Dist., 192 A.3d 1214, 1215 (Pa. Commw. Ct. 2018). After the

School District recommended Moffitt’s dismissal, its Board of School Directors (the

“Board”) held two evidentiary hearings where several witnesses testified in support of the

District. Id. at 1215–16; see also Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532,

546 (1985) (holding public employees are entitled to notice and an opportunity to

respond before termination). The Board then voted to terminate Moffitt’s employment.

Moffit, 192 A.3d at 1216. On appeal, Moffitt fared no better. Pennsylvania’s Secretary

of Education affirmed his termination, and the Commonwealth Court of Pennsylvania

affirmed the Secretary’s decision. Id. at 1216–17, 1219.

       Moffitt filed suit in federal court against the School District, the Board, and

members of the Board in their individual and official capacities. The District Court

dismissed most of the first complaint with prejudice, holding that the claims against the

                                              2
District, the Board, and individual defendants in their official capacities were barred by

the claim preclusion doctrine. However, the Court allowed Moffitt to amend his

complaint against Board member defendants in their individual capacities. The amended

complaint asserts four separate counts—two counts alleging violations of Moffitt’s due

process and equal protection rights, one count for First Amendment retaliation, and one

count for wrongful suspension and termination under state law. Concluding the issue

preclusion doctrine bars Moffitt’s amended complaint, the District Court dismissed it.

Moffitt appeals to us.1

                                             II.2

       To determine the preclusive effect of a prior Pennsylvania case, we apply the same

preclusion test that a Commonwealth court would apply. Edmundson v. Borough of

Kennett Square, 4 F.3d 186, 189 (3d Cir. 1993). Pennsylvania follows well-settled

elements for applying the issue preclusion doctrine (also known as collateral estoppel),

which bars re-litigation of an issue from a previous action if:



1
  Moffitt challenges only the District Court’s order dismissing his amended complaint
and does not challenge any aspect of the District Court’s decision as to his initial
complaint. See In re Wettach, 811 F.3d 99, 115 (3d Cir. 2016) (concluding that
arguments not raised in the appellants’ opening brief were forfeited).
2
  The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367. We have
appellate jurisdiction under 28 U.S.C. § 1291. The parties agree we exercise plenary
review over the District Court’s dismissal of Moffitt’s amended complaint based on issue
preclusion. However, where a “nonparty to a previous proceeding has asserted issue
preclusion against a defendant,” we review the District Court’s decision for abuse of
discretion. See Jean Alexander Cosms., Inc. v. L’Oreal USA, Inc., 458 F.3d 244, 248 (3d
Cir. 2006). As the parties did not brief this issue, we assume without deciding the
standard of review is a fresh look. We affirm the District Court’s decision under either
standard of review.
                                              3
        (1) the issue decided in the prior case is identical to the one presented in the
        later action; (2) there was a final adjudication on the merits; (3) the party
        against whom the plea is asserted was a party or in privity with a party in the
        prior case; (4) the party or person privy to the party against whom the
        doctrine is asserted had a full and fair opportunity to litigate the issue in the
        prior proceeding; and (5) the determination in the prior proceeding was
        essential to the judgment.
Skotnicki v. Ins. Dep’t, 175 A.3d 239, 247 (Pa. 2017).

        Here, we agree with the District Court that all the requirements for applying issue

preclusion are met. Each issue raised in Moffitt’s amended complaint was resolved by

the Pennsylvania court. See Moffitt, 192 A.3d at 1218 n.5 (“[N]o violation of his due

process rights occurred.”); id. at 1218 (“[W]e find no merit in Moffitt’s additional

arguments that the School District’s actions were an unlawful retaliation . . . .”); id. (“We

find no basis in the record to conclude that Moffitt’s employment was terminated for any

other reason than that enunciated by the School Board . . . , nor is there evidence that he

was discriminated against due to his alcoholism . . . .”). And, as the District Court

explained, all the other conditions are clearly met as well. See App. at 11a, Dist. Ct. Op.

at 8.

        Moffitt argues that issue preclusion is inappropriate because he was required to

exhaust his state administrative remedies before filing a federal action. We disagree, as

he could have told the Commonwealth court he wanted to reserve litigation of his federal

claims, but he did not. See England v. La. State Bd. of Med. Exam’rs, 375 U.S. 411, 419

(1964) (“[W]e see no reason why a party, after unreservedly litigating his federal claims

in the state courts[,] although not required to do so, should be allowed to ignore the

adverse state decision and start all over again in the District Court.”).

                                               4
       Moffitt also argues that the District Court should have converted the Appellees’

motion to dismiss into a motion for summary judgment. We see no indication that the

Court abused its discretion by declining to convert. See Kulwicki v. Dawson, 969 F.2d

1454, 1463 n.11 (3d Cir. 1992). It based its decision on the issue preclusion doctrine and

did not consider any facts introduced by the Appellees in their motion to dismiss. See

App. at 8a, Dist. Ct. Op. at 5.

                                     *   *   *   *   *

       For the foregoing reasons, we affirm the District Court’s dismissal of Moffitt’s

amended complaint.




                                             5